DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-18 and 20-22 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20100174345 granted to Ashdown et al. (hereinafter “Ashdown”) in view of U.S. Patent Publication Number 20150195885A1 granted to Van de Ven et al. (hereinafter “Ven”) in yet further view of U.S. Patent Publication Number 20090281604A1 granted to Boer et al. (hereinafter “Boer”).
Regarding claim 1, Ashdown discloses a method of generating light using a light source (e.g. Para. 0033 “optical system 120” of “lighting system 100”), the method comprising: generating 
Ashdown does not explicitly disclose increasing the melanopsin contrast responsiveness and the acceptable range for the color quality corresponds to having a CRI and/or CQS value of above 60.  
Ven teaches increasing the melanopsin contrast responsiveness and the acceptable range for the color quality corresponds to having a CRI and/or CQS value of above 60 (e.g. Fig. 5; para. 0015; Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown with the teachings of Ven to provide high color rendering index together with adjustable melatonin suppression effects may be desirable for general illumination (e.g. Para. 0057).
Ashdown as modified by Ven render the claim limitations above obvious. Although the controller in Ashdown discloses that the controller can control the operation of the light 
Boer teaches a similar device having a first blue light and a second blue light (e.g. abstract, para 0043). Boer teaches that it is known to use the controller to modulate the light sources to provide alternating between the two blue sources which may be instantaneous or slowly (e.g. para 0006.). This allows the controller to provide lighting having a desire photo-biological effect (e.g. para 0006). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown and Ver with the teachings of Boer to provide an fast alternating between the light sources or slow alternating between the light sources (which could take hours, para 0006) in order to provide the predictable result of providing lighting having a desire photo-biological effect.

Regarding claim 2, Ashdown as modified by Ven and Boer (hereinafter “modified Ashdown”) renders the method of claim 1 obvious as recited hereinabove, wherein the light source is an LED light source (e.g. Para. 0023 “Examples of light-emitting elements include semiconductor, organic, or polymer/polymeric LEDs”).  

Regarding claim 3, modified Ashdown renders the method of claim 2 obvious as recited hereinabove, wherein the LED light source is an LED array comprising a plurality of LEDs (e.g. Para. 0023 “Examples of light-emitting elements include semiconductor, organic, or polymer/polymeric LEDs”).    

Regarding claim 4, modified Ashdown renders the method of claim 2 obvious as recited hereinabove, Ven teaches wherein the LED light source comprises 4 or more LEDs (e.g. Fig. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown with the teachings of Ven to provide a plurality of (4) LEDs to allow  it to be controlled together or independently to stimulate emissions of one or more material (e.g. para. 0130). 

Regarding claim 7, modified Ashdown renders the method of claim 1 obvious as recited hereinabove, Ven teaches wherein the acceptable range for the color quality corresponds to having a CRI and/or CQS value of above 70, 80, or 90 (e.g. Fig. 5; para. 0015; Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown with the teachings of Ven to provide high color rendering index together with adjustable melatonin suppression effects may be desirable for general illumination (e.g. Para. 0057).
  
Regarding claim 8, modified Ashdown renders the method of claim 1 obvious as recited hereinabove, Ven teaches wherein the acceptable range for the color quality corresponds to having a CRI and/or CQS value of above 70, 80, or 90 (e.g. Fig. 5; para. 0015; Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown with the teachings of Ven to provide high color rendering index together with adjustable melatonin suppression effects may be desirable for general illumination (e.g. Para. 0057).

Regarding claim 9, modified Ashdown renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein the acceptable range for the color quality corresponds to having a CRI and/or CQS value of above 95.  Ven teaches wherein the acceptable range for the color quality corresponds to having a CRI and/or CQS value of above 70, 80, or 90 (e.g. Fig. 5; para. 0015; Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown with the teachings of Ven to provide high color rendering index together with adjustable melatonin suppression effects may be desirable for general illumination (e.g. Para. 0057).

Claim 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 20100174345A1 granted to Ashdown (hereinafter “Ashdown”) in view of U.S. Patent Number 10112057 issued to Nolan et al. (hereinafter “Nolan”) in further view of 20140265937 granted to Maxik et al. (hereinafter “Maxik”).
Regarding claim 10, Ashdown discloses a light source comprising: a plurality of lights source (e.g. Para. 0033 “optical system 120” of “lighting system 100” and “LEEs”), each configured to produce an output light at a different wavelength in the visible spectrum (e.g. Para 0048), the output light of each light source when combined forms a generated overall white light (e.g. Para. 0031 “Either one as well as both blue LEEs can be used to generate white light”); and a light controller adapted to modulate one or more of the plurality of the lights (e.g. Para 0033; the controller would send signal to the light to modulate the light emitted from LEEs), wherein the modulation is configured to provide alternating light pulses (e.g. Para. 0038 please note that the “acceptable range” could be any range acceptable as long as the device is still functional. Therefore, the examiner understands that “without typically any perceptible change in luminous stimuli” would read over this limitation), the change in color fidelity defined as a color inconstancy index (CII) determined by the CIE color difference equation (e.g. Para. 0026 “The light can be controlled to vary the physiological stimulus within a predetermined first range while maintaining the luminous stimulus within a predetermined second range”) but fails to disclose wherein the light controller is adapted to modulate the one or more plurality of lights according to a maximum and/or a minimum possible photoreceptor responsiveness and the photoreceptor responsiveness is a responsiveness of rods, cones, or intrinsically photosensitive retinal ganglion cells (ipRGCs) of a subject as determined by human pupillary responses. 
Nolan teaches wherein the photoreceptor responsiveness is a responsiveness of rods, cones, or intrinsically photosensitive retinal ganglion cells (ipRGCs) of a subject as determined by human pupillary responses (e.g. Col. 2, lls 13-22). Therefore, It would have been obvious to 
Ashdown as modified by Nolan renders the limitations above obvious as recited hereinabove. However neither discloses modulating the one or more plurality of light source elements according to a maximum and/or minimum possible photoreceptor responsiveness. 
However, Maxik teaches a similar device that alternately emits light having wavelength range that correspond to responsive wavelength ranges of cone cells, such as rod cells (e.g. see paras 0006, 0022, 0050, fig. 9). This allows the system/controller to emit lights within wavelengths range to which a photoreceptor cell may be responsive to (e.g. para 0050) in order to provide the predictable result of operating the lights within the wavelength ranges to which any of the aforementioned physiological elements may be responsive to (e.g. para 0022). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ashdown and Nolan with the teachings of Maxik to provide the predictable result of operating the lights within the wavelength ranges to which any of the aforementioned physiological elements may be responsive to. 

Regarding claim 11, Ashdown as modified by Nolan and Maxik renders the light source of claim 10 obvious as recited hereinabove, Ashdown discloses further comprising: a housing surrounding the plurality of lights (e.g. Para. 0023 “housing or package”) Maxik comprising a light diffuser and/or light homogenizer to blend and distribute the output light from the 

Regarding claim 14, Ashdown as modified by Nolan and Maxik renders the light source of claim 10 obvious as recited hereinabove, Ashdown discloses wherein the modulation applied by the light controller is either a pulsing modulation, a switching modulation, an oscillating modulation, digital modulation, analog modulation, or combination thereof (e.g. Para. 0038 “LEE can be controlled by rapidly pulsing the drive current between ON and OFF states”).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140184088 granted to Lu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792